Filed:   July 11, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 01-6129
                   (CR-98-53-CCB, CA-00-1565-CCB)



United States of America,

                                                Plaintiff - Appellee,

          versus


Marvin Beeachie Garner,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed July 3, 2001, as follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read:   “Before LUTTIG and MOTZ, Circuit Judges, and

HAMILTON, Senior Circuit Judge.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6129



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN BEEACHIE GARNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-53-CCB, CA-00-1565-CCB)


Submitted:   June 20, 2001                  Decided:   July 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Beeachie Garner, Appellant Pro Se. Joseph Lee Evans, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Beeachie Garner seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Garner, Nos. CR-98-53-

CCB; CA-00-1565-CCB (D. Md. Dec. 6, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 3